[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM DECISION
The defendant James Phillips, an employee of the defendant City of New Haven admits that he negligently backed a truck owned by the City of New Haven into a 1990 Sundance Plymouth owned and operated by Anita McElya causing the property damage to the vehicle and the personal injuries to Garth McElya.
The Plaintiffs filed a Revised Complaint in four counts dated May 17, 1995. Counts 1 and 2 relate to the claims of Garth McElya and the 3rd and 4th counts relate the property damage of Anita McElya.
Garth McElya was a passenger in his mother Anita's car at the time the accident occurred on October 28, 1994. He did not seek medical treatment until November 9, 1994 from Total Rehab and Spinal Diagnostic Center, Marc D. Amboyau Doctor of Chiropractic medicine. A medical report (Plaintiff's Exh 3), dated September 5, 1995 reports that Garth McElya had physical therapy and spinal manipulations for a cervical sprain/strain and lumbar sprain/strain. Dr. Amboyau assesses a minimal impairment to Garth's cervical spine and lumbar spine Dr. Marc Amboyau in his deposition (Plaintiff's Exh 7) testified they saw him approximately fifteen visits. Garth McElya was released on February 24. Accordingly he was treated over a four month period and was rated on September 1, 1995. The amounts incurred for CT Page 7156 medical treatment as testified to (Plaintiff Exh. 7 page 9) are as follows: $1100 for chiropractic treatment, $1870 for physical therapy, for a total of $2970.00. Dr. Amboyau wrote a letter to the school Garth attended that he could not sit and was having headaches to excuse him from classes. The Plaintiff Garth McElya failed to meet his burden of proof as to how the accident impacted on his education. He attended classes intermittently. Dr. Amboyau further assessed that his injuries impacted on his riding a bike. Garth testified he can no longer play his instrument in a marching band because it is too heavy to carry.
Garth McElya testified he now rides his bike moderately. Although Garth McElya did not return to Gateway Community College after the date of the accident, the plaintiff failed to persuade the court that the nature of his injuries affected his continuation of his academic goals. Garth had not been engaged in gainful employment since 1992 when he worked at an opera house. He further testified he did not return to school because he did not have financial resources. Garth McElya had not been back for any treatment since February 1995.
Judgement is entered in favor of the Plaintiff Garth McElya in the First and Second Count for the sum of $13,500.00.
The evidence produced on behalf of Anita McElya who was 74 years old at the time of the accident is for property damage only and loss of use of the vehicle. Although the Plaintiff Anita McElya had a substantial expense for a rental vehicle in the amount of $1900.00 this court does not find that the amount claimed for rental is reasonable under the circumstances. The court finds however that the reasonable costs of repair was $4,501.71 (Plaintiff's Exh. 11) plus loss of use for thirty days at $18.99 per day for $569.70.
Judgment may enter in favor of the Plaintiff Anita McElya on the 3rd and 4th count for the total amount of $5071.41.
Frank S. Meadow, Judge Trial Referee